Allowable Subject Matter
Claims 1-18, 20-21 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“removing a portion of the first insulative material and the second insulative material in the interdeck region to form tapered sidewalls of each of the first insulative material and the second insulative material in the interdeck region” as recited in claim 1,

 “selectively removing a portion of the first sacrificial material in the interdeck region relative to the second sacrificial material to expose sidewalls of the interdeck region, an upper portion of the second sacrificial material extending vertically above an upper portion of remaining portions of the first sacrificial material” as recited in claim 10, and 

“forming a first sacrificial material (214) comprising aluminum oxide in an opening extending through an interdeck region (208) and a first deck structure (204/206), the interdeck region and the first deck structure comprising alternating first insulative materials and second insulative materials (fig. 2A)” and “filling the recess in the interdeck region with a second sacrificial material comprising tungsten” as recited in claim 17.

Regarding claim 1, Kubo et al. (PG Pub. No. US 2020/0006373 A1) teaches a method including removing a portion of first insulative material in an interdeck region to form tapered sidewalls in the interdeck region (¶ 0052, 0068 & fig. 9: portion of 170, comprising the same material as 132, removed to form tapered sidewalls), but fails to teach the interdeck region further comprising second insulative 
Cheon (PG Pub. No. US 2020/0402995 A1) teaches a microelectronic device including an interdeck region (26/30, similar to 170 of Kubo) comprising alternating levels of a first insulative material (30) and a second insulative material (26), and forming sidewalls in the interdeck region by removing respective portions of the first insulative material and the second insulative material ({] 0054 & fig. 4D).  However, Cheon does not teach or suggest forming tapered sidewalls of a first insulative material and a second insulative material in an interdeck region, the second insulative material comprising a different material composition than the first insulative material, as required by independent claim 1.
Zhang et al. (PG Pub. No. US 2020/0105778 A1) a device including an interdeck region (¶ 0033: 148) with a tapered sidewall profile (fig. 5: opening 510 includes tapered profile in recessed portion 520), the interdeck region comprising first second insulative material layers (¶¶ 0033, 0037: 142 and 152).  However, Zhang fails to teach the tapered sidewall formed in the first and second insulative materials, as required by independent claim 1.
Claims 2-9 and 28-30 depend on claim 1, and are allowed for implicitly including the allowable subject matter above.

Regarding claim 10, Kubo teaches forming a first sacrificial material (144) and a second sacrificial material (145) in openings in an interdeck region and a first deck structure adjacent to the interdeck region (fig. 10: 144 and 145 formed in openings in 170 and 132/142); 
selectively removing a portion of the first sacrificial material in the interdeck region relative to the second sacrificial material (¶¶ 0066-0067: portions of 144 selective to 145) to expose sidewalls of the interdeck region (fig. 8: sidewalls of interlayer 170 exposed); 
removing a portion of the interdeck region (¶ 0068 & fig. 9: portion of interlayer 170 removed); 
forming a third sacrificial material (¶ 0069 & fig. 10: 147), the third sacrificial material having a greater dimension than the second sacrificial material (fig. 10); and
forming a second deck structure over the interdeck region (¶ 0071 & fig. 11: 232/242 formed over interlayer 170.
However, Kubo does not teach an upper portion of the second sacrificial material extending vertically above an upper portion of remaining portions of the first sacrificial material, or the third 
Claims 11-16 depend on claim 10 and are allowed for implicitly including the allowable subject matter above.

Regarding claim 17, Liu teaches forming a first sacrificial material (214) in an opening extending through an interdeck region (208) and a first deck structure (203), recessing the first sacrificial material in the interdeck region (fig. 2A: portion of 210 formed in recess of 208), and filling the recess in the interdeck region with a second sacrificial material comprising tungsten (¶ 0083: recess in 208 filled with tungsten 216).  However, Liu does not teach the recessed portion in the interdeck region having a diameter larger than a diameter of the opening in the first deck structure, or the first sacrificial material comprising aluminum oxide.
Claims 18 and 20-21 depend on claim 17 and are allowed for implicitly including the allowable subject matter above.

In light of these limitations in the claims (see Applicant’s figs. 6C-6D & ¶¶ 0064, 00105-00108), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894